Citation Nr: 0618272	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-02 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a simple 
fracture of L1 with arthritis and limitation of motion, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had military service from February 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran testified at the RO 
before the undersigned, sitting in Washington, DC, at a 
videoconference hearing held in March 2004.

In July 2004, the Board remanded this matter for additional 
development and adjudication.  This having been completed, 
the matter is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In a March 2006 statement submitted by the veteran, the 
veteran identified medical records relevant to his condition 
that have not been associated with this claims file.  These 
include records of his treatment at the University Drive and 
Aspinwall VA Medical facilities in Pittsburgh, Pennsylvania, 
dated from September 2004 to the present.  The Board 
determines that this matter should therefore be remanded for 
further development in order to assist the veteran in 
obtaining these records.  The veteran should also be afforded 
an opportunity to submit any recent medical records or 
opinions pertinent to his claim that have not already been 
associated with the veteran's claims file.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In addition, in a March 2006 statement, the veteran indicated 
that his condition is worse than it was in 2004, at the time 
of his most recent VA examination.  In this case, the Board 
notes that the veteran was last afforded a VA examination in 
November 2004.  Because the veteran alleges that his 
condition has worsened, the Board concludes that this matter 
must be remanded for the veteran to undergo a contemporaneous 
and thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

The Board also notes that there have been significant changes 
in the pertinent rating criteria governing the veteran's back 
disability since his claim for increase was filed.  This 
includes the criteria for evaluating diseases and injuries of 
the spine were amended effective September 26, 2003.  See 68 
Fed Reg. 51454-51458 (August 27, 2003) (listing the new 
criteria under Diagnostic Codes 5235-5243).  Where, as here, 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this case, the Board notes that the veteran and his 
representative have been notified of the regulatory changes 
affecting the criteria for evaluating diseases and injuries 
of the spine that took place in September 2003, but not those 
for intervertebral disc syndrome, if applicable, that took 
place in September 2002.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The reasoning 
of this case also applies to claims for increased rating.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his back condition since service.  
This should include medical and 
treatment records from the University 
Drive and Aspinwall VA Medical 
facilities in Pittsburgh, Pennsylvania, 
dated from September 2004 to the 
present.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's orthopedic 
and neurologic impairment related to his 
service-connected back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the low back.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

If possible, the examiner should state 
whether the back disability has been 
productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.

Finally, the examiner should also 
provide an opinion as to the impact of 
the veteran's disability on his 
employability.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
      
4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO should take into account 
the changes to the rating criteria for 
evaluating back disabilities that became 
effective on September 23, 2002, and 
September 26, 2003.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



